uteote penne sebuce significant index no op erts f j legend bank a bank b_trust c gentlemen and ladies in a letter dated date your authorized representative requested a ruling for bank a under sec_514 b of the internal_revenue_code to support your ruling_request you submitted the following statements and information fund c is a_trust created under new york law pursuant to a declaration of trust dated date the declaration of trust exciusively for the collective investment and reinvestment of moneys of participating pension trusts profit sharing trusts other employee benefit trusts or funds and other commingled trust funds the participants its status as an exempt trust under sec_501 of the code was confirmed by an irs determination_letter dated date the permitted participants are limited to tax exempt pension trusts or profit sharing trusts or other kinds of employee benefit trusts or funds forming a part of a plan or plans qualified under sec_401 of the code and exempt form income_taxation under sec_501 of the code and governmental plans within the meaning of sec_414 of the code and any other commingled trust funds maintained by bank a and described in revrul_81_100 any such trust fund or plan must authorize participation in the fund c or authorize participation in any common collective or commingled trust fund maintained by bank a or if such participation is authorized by a fiduciary or other authorized official of any such trust fund or plan and the fund c declaration of trust is adopted as a part of the plan or plans whose moneys are so invested fund c is authorized to participate and to invest in other commingled trust funds maintained bank a although fund c is authorized under its declaration of trust to invest in a very broad range of assets its portfolio has generally consisted of equity and equity related é securities and other instruments available in domestic and foreign public markets the securities the beneficial_ownership in the commingled fund's assets is represented by a single class of units of beneficial_interest units which are held by the participants bank a as trustee for the fund c allocates the units to each participant in the proportion that the value of the cash or assets contributed by such participant bears to the value of the total assets of the fund c the aggregate market_value of the fund c assets based upon its date financial statements is approximately dollar_figure million each participant has the right to have all or a portion of its units redeemed on a daily basis subject_to the trustee’s consent shortly after the time as of which the value of the units to be redeemed pursuant to any such redemption is fixed the valuation_date bank a as trustee for the fund c determines the exact amount to be paid to the participant redemption proceeds are generally paid in cash because the participant typically requires cash either to make benefit payments to its beneficiaries to pay other expenses or the make other investments accordingly following the determination of the exact redemption depending on overall market conditions sales of large volumes of securities in a short time period may have a depressing effect upon the market price for those securities thus resulting in a lower return to participants than sales conducted in a more orderly manner over a longer time period sales of domestic securities generally require a settlement period of three trading days after the date the trade is executed distributions of the amounts of any redeemed units however are made to the participant one trading day after the relevant trade because days settlement is the prevailing market practice for sales of domestic securities the domestic fund c is not able as a practical matter to negotiate for a shorter settlement period in foreign markets settlement times are typically longer than three days the discrepancy between the settlement_date and the redemption payment_date results in a temporary shortfall of funds if redemptions exceed admissions even if the fund c immediately sells sufficient securities to meet the redemption this discrepancy is exacerbated if the securities are sold over a period of days rather than all in a single day thus the fund c in these circumstances may have a need for immediately available funds attributable both to the discrepancy in settlement periods and to the desire to minimize any adverse effects on the price of securities that immediate large volume sales might cause in order to satisfy any such shortfalls and avoid the necessity for immediate large volume sales that would be detrimental to the participants the fund maintains an excess cash reserve up to two percent of the value of its total assets in cash- equivalent investments the cash reserve the cash reserve may be used to accommodate any net cash outflow requirements until it is completely depleted fund c now proposes to establish with bank b dollar_figure million dollar short-term credit facility the credit facility in order to assure its ability to pay redemption proceeds on a timely basis in the infrequent circumstances that the cash reserve is fully depleted the interest rate any commitment_fees and other terms of the credit facility will be negotiated at arm's length between bank a as trustee and bank b or any subsequent lender the credit facility will enable the fund c to borrow on a short-term basis to cover the amounts of any net redemptions ie redemptions less admissions in excess of the cash reserve bank a as trustee expects that the borrowings under the credit facility will be infrequent and will be outstanding only long enough to permit realizations from an orderly disposition of securities generally not exceeding trading days however since certain international markets have much longer settlement periods than domestic markets borrowings may occasionally be outstanding for slightly longer periods before repayment the proceeds of any borrowing wiil be used exclusively for the purpose of facilitating redemptions and liquidations of units of the fund c and not for the making of any additionai investments or any other purpose bank a also expects that the average outstanding balance of any loans will be de_minimis in amount as compared with the fund c overall investment_assets or annual cash_flow based on the above facts and representations bank a through its authorized representative requests the following letter_ruling that borrowings by the fund c pursuant to the credit facility for the purpose of facilitating redemptions of units do not give rise to unrelated debt financed income or create any acquisition indebtedness’ within the meaning of sec_514 of the code with respect to your ruling_request sec_511 of the code imposes a tax upon the unrelated_business_taxable_income as defined in sec_512 of organizations exempt from federal_income_tax under sec_501 sec_512 defines unrelated_business_taxable_income as the gross_income derived by an exempt_organization from any unrelated_trade_or_business regularly carried on by the organization less the allowable deductions directly connected therewith in the case of a_trust described in sec_401 which is exempt from tax under sec_501 the term unrelated_trade_or_business is defined in sec_513 of the code as any trade_or_business that the trust regularly carries on sec_514 of the code provides generally that income earned by a tax-exempt_organization on its debt-financed_property less allowable deductions shall be treated for purposes of sec_512 as income derived from unrelated_trade_or_business sec_514 defines the term debt-financed_property to mean any property which is held to produce income and with respect to which there is an acquisition_indebtedness at any time during the taxable_year debt-financed_property does not include property to the extent the use of such property is substantially related to the exercise or performance by the organization of its tax-exempt purpose or function see sec_514 sec_514 defines the term acquisition_indebtedness to mean with respect to any debt-financed_property the unpaid amount of the indebtedness incurred by the organization in acquiring or improving such property the indebtedness incurred before the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition and the indebtedness incurred after the acquisition or improvement of such property if such indebtedness would not have been incurred but for such acquisition or improvement and the incurrence of such indebtedness was reasonably foreseeable at the time of such acquisition or improvement under sec_514 acquisition_indebtedness does not include indebtedness the incurrence of which is inherent in the performance or exercise of the organization’s exempt_purpose or function revrul_78_88 1978_1_cb_163 concerns the applicability of sec_512 and sec_514 to a securities_lending program engaged in by an exempt_organization in that revenue_ruling the organization which was exempt under sec_501 transferred for temporary periods securities from its investment portfolios to a brokerage house in order to permit the brokerage house to cover short_sales in exchange as additional compensation_for the securities loaned the organization received cash equal to the value of the securities as collateral which it had the right to invest and to retain the income therefrom but which it was required to repay on the return of the securities the ruling holds that the lending program does not give rise to unrelated_business_income because congress did not intend for ordinary and routine investment activities of a sec_501 organization in connection with its securities portfolio to be treated as the conduct_of_a_trade_or_business for the purposes of sec_513 further it holds that the organization would not have debt-financed_income under sec_514 as a result of the lending program because the organization had not incurred indebtedness for the purpose of making additional investments although it had clearly incurred debt because it had the interim right to invest and retain the income from the cash received as collateral and the ultimate obligation to repay such cash the transitory indebtedness incurred by fund c connection with its borrowings from bank b qualifies within the holding of revrul_78_88 as one of the ordinary and routine activities of the trust the temporary payment obligations are not debts incurred for the purpose of making and carrying additional investments to which debt-financed_property provisions apply they are incurred solely for convenience in administering the fund c's exempt_function and to minimize adverse effects settlement delays do not constitute acquisition_indebtedness within the meaning of sec_514 of the code thus with respect to your ruling_request we conclude the fund c temporary borrowings from bank b or other third party lender do not give rise to unrelated debt- financed income within the meaning of sec_514 because short-term borrowings for the purpose of facilitating distributions with respect to the fund c do not create acquisition_indebtedness within the meaning of sec_514 this ruling is subject sec_6110 of the code which provides that it may not be used or cited as precedent a copy of the letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office the ruling is based on the assumption that the plan is qualified under sec_401 of the code at the time of the transactions described herein sincerely pele alan pipkin manager employee pians technical group tax_exempt_and_government_entities_division enclosures notice of intention to disclose copy of deleted letter 3by
